Citation Nr: 1523929	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In January 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2013 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  In a June 2013 decision the Board denied service connection for a back disability, to include as secondary to a service-connected right knee disability.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Following submission of written arguments by the Parties, the Court, in a July 2014 memorandum decision, vacated the June 2013 Board decision denying service connection.  The Court remanded the matter to the Board for further proceedings consistent with the Court's decision. 

In November 2014, the Board remanded the claim for an addendum VA medical opinion.  A February 2015 supplemental statement of the case was most recently issued and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have back injury, disease, or symptoms during service.

2.  Psoriatic arthritis diagnosed after service did not manifest to a compensable degree during the year following separation from service.

3.  Traumatic and psoriatic arthritis of the right knee did not cause and have not aggravated psoriatic and degenerative arthritis and degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected right knee disability.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran has a service-connected right knee disability initially described as arthritis.  He underwent surgical total right knee replacement in August 2009.  The Veteran essentially contends that his back disability developed as a result of his service-connected right knee disability.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Addressing the question of secondary service connection, the Veteran had a VA examination in April 2013.  The examiner reported having reviewed the Veteran's claims file.  The examiner found that the Veteran has multilevel degenerative disc disease and arthritis of the dorsolumbar spine.  The examiner noted a history of insidious development of arthritic pains in various joints including the knee and back along with psoriasis.

The examiner provided the opinion that it is less likely than not that the Veteran's back disorders were proximately due to or the result of his right knee disability.  The examiner explained that there was no evidence of aggravating fractures or influences from the right knee disability.  The examiner stated that the degenerative condition of the Veteran's lumbar spine is a common inherent disease that becomes symptomatic independent of other joint disease, providing evidence against the claim that this disability was caused secondary to the service connected disability. 

An additional VA medical opinion was obtained in February 2015 to address secondary aggravation.  The VA examiner noted that she had reviewed the medical evidence and found it is less likely as not that the Veteran's back disability was aggravated by the Veteran's service-connected right knee disability.  She rationalized that there is no objective medical documentation that the Veteran's degenerative disc disease of his lumbar spine was aggravated (made permanently worse) by his right knee disability.

The February 2015 VA examiner explained that the natural progression of degenerative disc disease is essentially a downward course with progression of the degenerative process with aging of the body parts.  She noted that symptoms such as pain, numbness, and weakness also tend to progress as activities lessen.  Obesity and physical deconditioning greatly contribute to the ensuing disability as do drug (narcotics) dependence for pain relief.  She concluded that the Veteran's back disability as described in the April 2013 VA exam report is the result of the expected natural progression and course of this condition.

The Board has also considered the statements made by the Veteran relating his back disability to his service-connected right knee.  

The Veteran stated that Dr. T. told him that arthritic disease in his lower body would spread to other areas of his body.  The claims file contains Dr. T.'s statements supporting service connection for right knee arthritis, noting that the Veteran sustained a right knee injury during service.  In the statements in the file Dr. T. did not address whether the Veteran's psoriatic arthritis was present during service.  He did not indicate that the Veteran's service-connected right knee disability caused the Veteran's back arthritis.  The April 2013 and February 2015 VA examiners together express the opinions that it is less likely than not that the Veteran's back disability was caused or aggravated by his right knee disability.  These examiners are competent to address questions of medical causation, and their opinions are persuasive. 

However, regarding the Veteran's allegations, the Veteran is not competent to provide medical testimony regarding the etiology of his degenerative arthritis and degenerative disc disease.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such back pain.  However, because degenerative arthritis of the spine or intervertebral disc syndrome are not the type of diseases that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's back disability are found to lack competency and thereby probative value.

The record does not include any medical finding or opinion that the right knee disability caused or aggravates the back disability.  After weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a back disability as secondary to service-connected right knee. 

The Board also considers the theory of entitlement to service connection for a back disability on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran's service treatment records are silent for disease, injury, or complaints involving the back.  A June 1960 separation examination reflected a normal clinical evaluation of his spine.  The claims file does not contain records of medical treatment of the Veteran during the year that followed his separation from service.

The claims file contains records of treatment of the Veteran from 1997 to 2010 by private physician D. E.T., M.D., a rheumatologist.  Dr. T. treated the Veteran for psoriatic arthritis.   In July 2000 Dr. T. noted that the Veteran had improvement of the symptoms in his knees and hands but continued to be limited by severe osteoarthritic changes in his lumbosacral spine.

In January 2009, Dr. T. reported that he had followed the Veteran since 1976.  He stated that before 1976 another physician diagnosed post-traumatic arthritis of the right knee and probable psoriatic arthritis as early as the 1960s.

In 2009 and 2010 the Veteran received treatment, focusing on his right knee arthritis, from private orthopedist J. W. W., M.D.  The Veteran informed Dr. W. of his psoriatic arthritis.  In August 2009, Dr. W. performed right knee replacement surgery.

In a February 2010 statement, Dr. T. expressed the opinion that the Veteran's right knee arthritis is related to injury during service in 1957.  At a VA primary care treatment visit in February 2010, the Veteran reported a history of psoriatic arthritis since the 1960s.

In treatment notes Dr. T. indicated that in August 2010 the Veteran was in a motor vehicle accident and sustained cervical and back injuries, providing evidence against this claim in that it indicates a post-service back injury.

X-rays showed degenerative changes but no overt fracture.  In August and September 2010 the Veteran had physical therapy for back pain at a VA Medical Center.  In September 2010, a VA clinician observed that the Veteran used a walking stick and walked with an antalgic gait.

In VA treatment in July 2011, it was noted that the Veteran had experienced recent falls. Lumbar spine MRI showed disc-based impingement changes at the L2 to L5 levels. Lumbar spine x-rays taken in January 2012 showed advanced degenerative changes.

The Veteran had a VA examination of his right knee in July 2012.  Examination revealed limitation of motion of the right knee. It was noted that the Veteran used a cane when walking.  The examination report does not contain any description of the Veteran's gait.

In the January 2013 Board videoconference hearing, the Veteran reported that his back pain had become substantially worse from about 1995 forward.  He stated that his right knee disability now limited him to walking with very small steps, in order to avoid falls, and caused his capacity for walking to be very limited.  He reported that he continued on medication for arthritis.  He related that Dr. T. told him that the arthritis affecting his right knee would likely spread to other areas of his body.

In the February 2013 remand, the Board obtained a VA examination with an opinion as to the likelihood that the Veteran's back disability was caused or aggravated by events during his service.  The examiner provided the opinion that it is less likely than not that the Veteran's back disorders were incurred in service.  The examiner explained that there is no evidence of a back injury or condition during service.  

There is no evidence that the Veteran sustained a lumbar spine injury or had lumbar spine disease during service.  The lumbar spine disease found after service therefore was not incurred in service.

There is evidence that the Veteran was found to have psoriatic arthritis as early as the 1960s, the decade following his service.  There is no evidence, however, that his psoriatic arthritis manifested to a compensable degree during the year following his separation from service.  The Board therefore does not presume that his psoriatic arthritis is service connected.

As the Veteran's back disability did not begin during service, was not manifested to a compensable degree during the year following service, and was not caused or aggravated by his service-connected right knee disability, the Board denies service connection for back disability.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

The RO provided the Veteran notice information in a January 2009 letter, issued before the February 2009 initial unfavorable decision on the claim for service connection for back disability.  That letter addressed the information and evidence necessary to substantiate claim for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letter also addressed who was to provide the evidence. In an April 2013 supplemental statement of the case, the AMC informed the Veteran what must be shown to establish service connection for a disability as secondary to a service-connected disability.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual VA system contains the Veteran's service treatment records, post-service treatment records, reports of VA medical examinations, and a transcript of the February 2013 Board videoconference hearing.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded a VA examination and opinions in April 2013 and February 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinions together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

Discussion of the Veteran's January 2013 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2013 and November 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability, to include as secondary to a service-connected right knee disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


